Name: Council Regulation (EEC) No 4154/88 of 19 December 1988 amending Council Regulations (EEC) No 4182/87, (EEC) no 4183/87 and (EEC) No 1842/88 opening, allocating and providing for the administration of Community tariff quotas for apricot pulp, prepared or preserved sardines and certain wines having a registered designation of origin originating in Morocco
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product;  beverages and sugar
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 367/ 11 COUNCIL REGULATION (EEC) No 4154/88 of 19 December 1988 amending Council Regulations (EEC) No 4182/87 , (EEC) no 4183/87 and (EEC) No 1842/88 opening, allocating and providing for the administration of Community tariff quotas for apricot pulp, prepared or preserved sardines and certain wines having a registered designation of origin originating in Morocco 2. The duty of 1 1 ,9 % referred to in the fifth column of the table in Article 1 is reduced to 10,6 % . 3 . A second paragraph is added to Article 1 as follows : 'The Kingdom of Spain and the Portuguese Republic shall be covered by the tariff quota in question as soon as Regulation (EEC) No 3189/88 comes into force. The customs duties applied by these Member States within the limits of the said tariff quota shall be calculated in accordance with the Regulation referred to above.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas under Regulations (EEC) No 41 82/87 ( ! ), (EEC) No 4183/87 (2) and (EEC) No 1842/88 (3) the Council opened Community tariff quotas at zero or reduced duty for the following products originating in Morocco :  apricot pulp falling within CN code ex 2008 50 91 for the period from 1 January to 31 December 1988 ,  prepared or preserved sardines falling within CN codes ex 1604 13 10 and ex 1604 20 50 for the period 1 January to 31 December 1988 ,  certain wines having a registered designation of origin falling within CN codes ex 2204 21 25, ex 2204 21 29 , ex 2204 21 35 and ex 2204 21 39 for the period 1 July 1988 to 30 June 1989 . Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco came into force on 1 October 1988 (4) ; whereas Council Regulation (EEC) No 3189/88 of 14 October 1988 establishing the arrangements to be applied by Spain and Portugal in trade with Morocco 0 is applicable from 1 November 1988 ; Whereas the Regulations referred to above should therefore be amended to take account of both the reduction in the duty applicable to apricot pulp under the quota and the enlargement of the scope of these Regulations to include Spain and Portugal , Article 2 Council Regulation (EEC) No 4183/87 is hereby amended as follows : 1 . In Article 1 the phrase 'as constituted on 31 December 1985' is deleted . 2. A second paragraph is added to Article 1 as follows : '2 . The Kingdom of Spain and the Portuguese Republic shall be covered by the tariff quota in question as soon as Regulation (EEC) No 3189/88 comes into force . The customs duties applied by these Member States within the limits of the said tariff quota shall be calculated in accordance with the Regulation referred to above.' 3 . In Article 2 (4), 'in Denmark' is replaced by 'in the other Member States.' HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 4182/87 is hereby amended as follows : 1 . In Article 1 the phrase 'as constituted on 31 December 1985' is deleted. Article 3 Council Regulation (EEC) No 1842/88 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'as formed on 31 December 1985' is replaced by 'excluding Portugal .' 2 . A second subparagraph is added as follows : 'The Kingdom of Spain shall be covered by the tariff quota in question as soon as Regulation (EEC) No 3189/88 comes into force . The customs duties applied by Spain within the limits of the said tariff quota shall be calculated in accordance with the Regulation referred to above.' (') OJ No L 399, 31 . 12. 1987, p. 26. (2) OJ No L 399, 31 . 12 . 1987, p. 29 . (3) OJ No L 163, 30 . 6 . 1988 , p. 3. (4) OJ No L 224, 13 . 8 . 1988 , p. 18 . 0 OJ No L 287, 20. 10 . 1988 , p. 1 . No L 367/ 12 Official Journal of the European Communities 31 . 12. 88 3 . A fourth paragraph added to Article 2 as follows : '4. If an importer gives notification of imminent imports of the products concerned into the other Member States and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits .' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The provisions of Article 1 (2) shall be applicable from 1 October 1988 . The provisions of Articles 1 ( 1 ) and (3), 2 and 3 shall be applicable from 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1988 . For the Council The President Th . PANGALOS